Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on March 15, 2022 in response to the Office Action of December 15, 2021 is acknowledged and has been entered. 
The objection to the Specification is now withdrawn in view of the amendment to the Abstract.
The objections to claims 1 and 6-8 are now withdrawn in view of the claim amendment.
The rejections to claims 2-3 and 5-8 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejection to claims 1-8 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The drawings is amended to add a new sheet FIG.5 to comply with 37 CFR 1.83(a) for showing every feature of the invention specified in the claims. In specific, the features of the steps performed by the controller as recited in claim 1 is illustrated in FIG.5. Support for the new drawing is in the specification (PG Pub US 2021/0219949 A1, [0048] and [0050]) and no new matter is introduced.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Michael Pennington (Reg. No. 59,064) on May 09, 2022. Applicant’s approval was obtained on May 11, 2022. 

Amendment to the Drawings:
FIGURE 5 is added as a new sheet.

Amendment to the Specification:
The specification is amended to include description to the newly added FIG.5. 

FIG. 5 is a flow diagram illustrating various operations for measuring a blood pressure of a subject, according to the embodiments as disclosed herein.
At 502, the method includes measuring an arterial dimension parameter within a cardiac cycle from the first arterial dimension waveform and the second arterial dimension waveform.
At 504, the method includes measuring a variation in a local pulse wave velocity within the cardiac cycle based on a time difference between the first arterial dimension waveform and the second arterial dimension waveform.
At 506, the method includes measuring a stiffness property of an artery based on the variation in the local pulse wave velocity.
At 508, the method includes measuring a Blood Pressure (BP) of a subject based on the variation in the local pulse wave velocity, the stiffness property, and the arterial dimension parameter.

Amendments to the Claims:
Claim 1 is amended to clarify the scope of the claim and to correct a minor informality. 

Claim 1. An arterial compliance probe for cuff-less measurement of blood pressure (BP) of a subject, the arterial compliance probe comprising: 
a probe holder to apply the arterial compliance probe on a measurement site of the subject; 
a first ultrasound transducer, connected at a first end of the probe holder, configured to measure a first arterial dimension waveform at a first fiducial point of the measurement site of the subject; 
a second ultrasound transducer, connected to a second end of the probe holder, configured to measure a second arterial dimension waveform at a second fiducial point different than the first fiducial point of the measurement site of the subject, 
wherein the first arterial dimension waveform and the second arterial dimension waveform are measured within a cardiac cycle; and 
a controller, connected to the first ultrasound transducer and the second ultrasound transducer, configured to: 
measure an arterial dimension parameter within [[a ]]the cardiac cycle from the first arterial dimension waveform and the second arterial dimension waveform, 
measure a variation in a local pulse wave velocity within the cardiac cycle based on a time difference between the first arterial dimension waveform and the second arterial dimension waveform, 
measure a stiffness property of an artery based on the variation in the local pulse wave velocity, and 
measure the BP of the subject based on the variation in the local pulse wave velocity, the stiffness property, and the arterial dimension parameter.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “measure an arterial dimension parameter within a cardiac cycle from the first arterial dimension waveform and the second arterial dimension waveform that are measured within the cardiac cycle; measure a variation in a local pulse wave velocity within the cardiac cycle based on a time difference between the first arterial dimension waveform and the second arterial dimension waveform, measure a stiffness property of an artery based on the variation in the local pulse wave velocity, and measure the blood pressure of the subject based on the variation in the local pulse wave velocity, the stiffness property, and the arterial dimension parameter", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 10-12 of the response filed on March 15, 2022, which Examiner agrees with.
Dependent claims 2-8 are allowed at least by virtue of their respective dependency upon an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793